Hill, C. J.
1. None of the assignments of error made in the motion for a new trial can be intelligently considered or determined without reference to the evidence; and there is no brief of the evidence as required by the statute and the repeated decisions of the Supreme Court and of this court. Hirsch v. Dozier Lumber Co. 2 Ga. App. 520 (58 S. E. 786), and citations.
2. What purports to be a brief of the evidence seems to be merely a transcript of the stenographer’s notes, extensively interspersed with objee*664tions to testimony, statements and arguments of counsel, and colloquies between .court and counsel, and between counsel, none of which should properly find place in a brief of evidence. Hathcoch v. UcGouirk, 119 Ga. 980 (47 S. F. 5G3) ; Culver v. Silver, 113 Ga. 1142 (39 ¡3. E. 472).
Indictment for misdemeanor, from city court of Savannah — ■ Judge Norwood. December 21, 1907.
Submitted February 3,
Decided February 14, 1908.
W. B. Stubbs, Raiford Falligant, for plaintiff in error.
W. W. Osborne, solicitor-general, W. W. Gordon Jr., contra.
3. This court can not undertake to go through a mass of immaterial matter and pick out that which is material, and will not undertake to “pass upon assignments of error requiring a consideration of evidence,” where the document in the record, purporting to be a brief of the evidence, is in the condition described in the preceding headnotes. Carmichael v. State, 111 Ga. 653 (36 S. E. 872). Judgment affirmed.